This is an action on the case for damages resulting from a collision of the automobiles of plaintiff and defendant. The jury returned a verdict for the defend*493ant and the case is before the court on the plaintiff’s general motion, and an additional motion for a new trial on the ground of newly discovered evidence.
Newell & Woodside, for plaintiff. Harry Manser, for defendant.
The accident occurred November 28, 1917, on the road from Poland Spring to Danville Junction, southerly of the dwelling of one Wallace S. Pray, and just westerly of a curve in the roadway. The plaintiff was on his way easterly toward Danville Junction, and the defendant was on his way westerly toward Poland Spring.
The case shows that both automobiles were moving at a rate of speed as great as common prudence would dictate, considering the condition of the road, if either driver had been the only traveller on the highway. They were approaching to meet at a sharp curve in the road. The plaintiff’s automobile was in the middle of the travelled way. The road was narrow at best, and the rear wheels of plaintiff’s car did not leave the frozen ruts which marked the then travelled part of way. The plaintiff should have been on the right-hand side. Bragdon v. Kellogg, 118 Maine, 42, is decisive of this case.'
The testimony is very clear that the plaintiff was not using ordinary care, and consequently must fail unless the testimony on the motion on the ground of newly discovered testimony warrants a different finding; but as to that a careful examination discloses serious doubt that the same is newly discovered under the law, and relates only to the position of the two cars at the time of the accident. Such testimony has no tendency to establish a stronger case than that already before us, and would not in our opinion affect the result if the case were again submitted to a jury. The entry v/ill be: Motions overruled.